Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 24-26 are cancelled.
Claims 1, 12, and 28-29 are amended.
Claims 1-23 and 27-29 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-11 and 27-28), machine (claims 12-23 and 29), which recite receiving a documentation by a healthcare provider, mapping by an NLP engine documented items in the documentation to clinical identification codes in a case model, determining by DICE undocumented items missing from the documentation by marking evidence for the undocumented items, generate a casual linkage query, determine user input responsive to the casual linkage query, and generate updated information indicative of a second diagnosis.  
These steps of receiving a documentation, mapping documented items in the documentation to clinical identification codes, determining undocumented items missing from the documentation by marking evidence for the undocumented items, and determining if the user 
These steps of generating a query that solicits user input addressing unlinked second diagnosis, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as a managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing patient documentation by interacting with other users for clarification).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 10 and 21, reciting particular aspects of how to generate medical evidence associated with the patient may be performed in the mind but for recitation of generic computer components; such as claims 28-29, reciting particular aspects 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a computing device, NLP engine, and DICE amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 57, 60, and 89 see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving documentation amounts to mere data gathering, recitation of mapping and limiting amounts to selecting a particular data source or type of data to be manipulated, recitation of marking evidence amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 6-8, 10, 13-15, 17-19, 21-22, 27-29, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3-4, 6-8, 14-15, and 17-19 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5, 7, 9-10, 16, 18, and 20-21, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving documentation, generate a query that solicits user input, generating updated information indicative of second diagnosis, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining undocumented items that define a medical concept missing from the documentation, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); determining undocumented items missing from the documentation, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which claims 2-11, 13-23, and 27-29, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 4-6, 8-10, 13, 15-17, 19-22, 27-29, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 7, 11, 18, 23, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3, 14, 28-29, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-23 and 27-29 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinze et al. (U.S. Patent No. 6,915,254) in view of Rao et al. (U.S. Patent No. 7,725,330).
As per claim 1, Heinze teaches a computer-implemented method for requesting medical information associated with a patient, the method comprising:
-receiving, by a first computing device, documentation created by a healthcare provider, the documentation relating to the patient (Heinze: col. 5, 60-62; col. 6, 13-18; The host site inputs data including a transcribed physician note.);
-mapping, by a natural language processing (NLP) engine implemented by the computing device, a plurality of documented items of the documentation to clinical identification codes in a case model for the patient to obtain resulting mapping information, the case model for the patient including a data structured summary view of the patient including the clinical identification codes and relationships there between previously developed for the patient (Heinze: col. 6, 66 to col. 7, 16; col. 12, 33-47; Master Process Module using NLP processes the medical language and medical coding algorithms to generate processed records into the Master Transaction Database.);
-determining, by a documentation insufficiency coding engine (DICE) implemented by the computing device, one or more undocumented items such that the one or more undocumented items define a medical concept missing from the documentation (Heinze: col. 23, 28-40), such that the one or more undocumented items, in combination with the relevant documented items complete one or more of a medical diagnosis, a medical condition, or a medical procedure associated with the patient, wherein the documented items include a first diagnosis and at least one test result indicating a related unlinked aspect of a second diagnosis, the one or more undocumented items include the second diagnosis, the medical concept is related to the second diagnosis, and the second diagnosis is a refinement of the first diagnosis (Heinze: col. 23, 40-52; Parsed items not assigned codes are scanned for words that fall in body part, drug, microorganism, etc.);
	Heinze does not explicitly teach the following, however, Rao teaches:
-generating a casual linkage query that solicits a user input addressing the related unlinked aspect of the second diagnosis; (Rao: col. 11, 25-38; Presenting to the user information to verify.);
-determining, in real-time, whether the user input responsive to the casual linkage query adequately address the related unlinked aspect of the second diagnosis (Rao: col. 11, 25-38; col. 6, 41-58; The system generates an explanation for the extracted information; the explanation including pointers to relevant information, relevant domain-specific criteria, etc. The domain-specific criteria comprise one or more clinical criterion that provide a basis for establishing a medical diagnosis.  Therefore, providing the clinical criterion that generates a possible diagnosis and asks the user for verification.); and
-when it is determined that the user input adequately address the related unlinked aspect of the second diagnosis, generating in real-time, based on the user input, updated information indicative of the second diagnosis (Rao: col. 15, 1-5; Previously verified information is updated into the patient record.).
One of ordinary skill in the art would have recognized that applying the known technique of Rao would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Heinze to the teachings of Rao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the 
As per claim 2, the method of claim 1 is as described.  Heinze further teaches further comprising presenting, via a display device, a user interface comprising the query (Heinze: col. 2, 40-46).
As per claim 3, the method of claim 2 is as described.  Heinze does not explicitly teach the following, however, Rao teaches wherein the query comprises one or more selectable items that, when selected, addresses the one or more undocumented items (Rao: col. 12, 2-11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selectable undocumented items as taught by Rao within the method of Heinze.  As in Heinze, it is within the capabilities of one of ordinary skill in the art to provide selection of undocumented items as taught by Rao to Heinze teaching display of undocumented items.  It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 4, the method of claim 3 is as described.  Heinze does not explicitly teach the following, however, Rao teaches wherein at least one of the one or more selectable (Rao: col. 12, 2-11).
The motivation to combine the teachings is same as claim 3.
As per claim 5, the method of claim 4 is as described.  Heinze does not explicitly teach the following, however, Rao teaches wherein one of the one or more selectable items comprises a rejection input that rejects all of the one or more selectable items corresponding to the respective one of the one or more undocumented items, and wherein selection of the rejection input addresses the one or more undocumented items represented by the code (Rao: col. 12, 11-16).
One of ordinary skill in the art would have recognized that applying the known technique of Rao would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Heinze to the teachings of Rao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying input and feedback regarding analysis of undocumented items to Heinze teaching automated extraction and processing of billing information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that increases accuracy and completeness of patient billing and therefore, saving money and time.
As per claim 6, the method of claim 2 is as described.  Heinze further teaches wherein the query comprises one of a question or a statement, and wherein the method further comprises receiving, via the user interface, a query response that is responsive to either the question or the statement (Heinze: col. 24, 36-43)
As per claim 7, the method of claim 6 is as described.  Heinze further teaches further comprising updating, based on the query response to the presented query, the medical documentation associated with the patient to define the medical concept with respect to the patient (Heinze: col. 6, 51-60).
As per claim 8, the method of claim 2 is as described.  Heinze does not explicitly teach the following, however, Rao teaches comprising presenting, via the user interface, the query with a problem list associated with the patient, and wherein user input solicited by the query triggers an update to the problem list (Rao: col. 12, 2-16).
The motivation to combine the teachings is same as claim 3.
As per claim 9, the method of claim 1 is as described.  Heinze further teaches wherein the query is one of a plurality of queries associated with one or more respective undocumented items, and wherein the method further comprises: generating, for display in association with the patient, indicia representative of a number of the plurality of queries requiring a respective response (Heinze: col. 7, 27-34).
As per claim 10, the method of claim 1 is as described.  Heinze further teaches further comprising:
-generating, based on at least a portion of encounter-related information associated with the patient, medical evidence associated with the patient (Heinze: col. 24, 18-34); and
-outputting, for display with the query, at least a portion of the medical evidence (Heinze: col. 24, 18-34).
As per claim 11, the method of claim 1 is as described.  Heinze further teaches wherein the user is a physician (Heinze: abstract)
As per claims 12-21, and 23, they are system claims which repeat the same limitations of claims 1-9 and 10-11, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Heinze and Rao disclose the underlying process steps that constitute the methods of claims 1-9 and 10-11, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 12-21, and 23 are rejected for the same reasons given above for claims 1-9 and 10-11.
As per claim 22, the system of claim 12 is as described.  Heinze further teaches wherein the first and second computing devices comprise: a query generation module configured to:
-receive the code representative of the one or more undocumented items (Heinze: col. 5, 24-38); and
-generate, based on the code, the query that solicits user input addressing the one or more undocumented items (Heinze: col. 5, 24-38).
As per claim 27, the system of claim 1 is as described.  Heinze further teaches further comprising receiving, by a second computing device from the computing device, the code representative of the one or more undocumented items (Heinze: col. 24, 36-43).
Heinze does not explicitly teach the following, however, Rao teaches:
-generating, by a query construction module implemented by the second computing device and based on the code, the query that solicits user input addressing the one or more undocumented items missing from the medical documentation, wherein the code is matched to the corresponding query from a database of queries by the query construction module (Rao: col. 10, 63 to col. 11, 24); and 
(Rao: col. 10, 63 to col. 11, 24).
As per claim 28, the method of claim 1 is as described.  Heinze does not explicitly teach the following, however, Rao teaches comprising:
-generating, via the DICE, the code representative of the one or more undocumented items by combining the at least one test result with information in the data structured summary view of the patient in the case model (Rao: col. 6, 59 to col. 7, 4; col. 8, 5-23); and
-validating, via the DICE, that the code representative of the one or more undocumented items is missing from the data structured summary view of the patient in the case model (Rao: col. 10, 63 to col. 11, 24).
Claim 29 recites substantially similar limitations as those already addressed in claim 28, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-23 and 27-29 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the problem to be solved involves the accuracy and utilization of electronic health records and the specification describes that the improvements to the EHRs can occur automatically and in real-time by practicing the claimed invention.  While the claimed method purports to accelerate the process of analyzing EHRs for accuracy, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).  OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).).  Furthermore, the alleged improvement that The Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in processing EHRs for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology and does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in the claims.  
Applicant argues that the amended claims recite a specific way in which the judicial exception is integrated into a practical application.  Examiner states that the amendments of determining whether the user input addresses the unlinked aspect of the second diagnosis and generation of the updated information indicative of the second diagnosis is a mental process; a user is capable of mentally analyzing the response and evaluating it to determine a second diagnosis.  Furthermore, Applicant fails to show how the amended claims integrate it into a practical application, and provides conclusory statements.
Applicant's arguments filed for claims 1-23 and 27-29 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Examiner provides explanation and citations regarding the new amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626